Felton, J.,
dissenting. Paragraph 10 of the original petition alleged: “Petitioner shows that said Freeman, agent of this defendant, . . with full knowledge and the approval and command of the defendant company, did prosecute him in the re*357corder’s court,” etc. The defendant demurred specially to this paragraph, for the reasons that it failed to allege when, where, and through what agent or officer, and how the defendant acquired full knowledge, and by whom, when, where, and how the alleged approval was given, and when, where, or by whom the alleged command of the defendant company was given; and that the allegations were conclusions of the pleader without sufficient facts alleged to support them. Whereupon the plaintiff amended paragraph 10 of the petition by striking the words “and command,” and adding substantially the following allegations to the paragraph : that the plaintiff went to. the office of the defendant, the morning before the afternoon of the trial, and told the man in charge of the office, and that the agent in charge informed plaintiff that he knew about the prosecution, but failed and refused to stop the same; that the agent in charge of the office was at the time of the arrest and prosecution of petitioner an agent of the defendant, actively engaged in his work and duties for it and acting within the scope of his employment. I am of the opinion that this case is governed by the ruling in the case of Wikle v. L. & N. Railroad Co., 116 Ga. 309 (42 S. E. 525). My interpretation of that ruling is that a master is not liable for malicious prosecution by his servant, unless prosecuting people is an incident to the duties to be performed by the agent; and that the burden is upon the injured party to show that the act of the agent was an incident to his duties, or that the prosecution was commanded or after-wards ratified. Presumptively, unless otherwise alleged, such an agent as is involved in this case does not have authority to prosecute people in order to carry on his master’s business; and this presumption is not negatived by the petition. No command is alleged. No ratification is alleged, for three reasons: (1) it is not alleged that the agent who knew of the prosecution had authority to ratify it; (2) it is not alleged that this agent knew that the prosecution was malicious and without probable cause; and (3) non-action by the defendant would not be a ratification, because the defendant could not control the prosecution after it was begun.